DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 11/17/2021 (“Amendment”). Claims 1-4, 6-11, 13-18, and 20 are currently under consideration. The Office acknowledges the amendments to claims 1, 8, 13, 15, 17, and 20.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 8, 15, and 17 are objected to because of the following informalities: 
Regarding claims 1, 8, and 15, the recitations of “baseline condition severity” in their last elements should instead read --baseline severity condition--.
Regarding claim 17, the recitation of “the instructions when executed cause the processor to determine” in line 6 should instead read --the instructions when executed by the processor cause the apparatus to determine--. See claim 15, which recites the instructions, when executed by the processor, causing the apparatus to perform the functions.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is insufficient written description to support the limitation “wherein the abnormal sound is compared relative to a baseline condition severity established for the user.” Fig. 13 shows that a severity level or metric is compared to a baseline severity condition. I.e., it is not the abnormal sound itself, but a value derived from the abnormal sound.
Regarding claims 8 and 15, there is insufficient written description to support the limitations “wherein the abnormal sound is identified relative to a baseline condition severity established for the user.” ¶¶s 0092-0095+ of the specification as filed describe determining the baseline condition for the purpose of evaluating the user’s pulmonary condition and severity (also see Figs. 12 and 13, ¶¶s 0031, 0105, etc.). I.e., it is a baseline for evaluating the severity of a condition, not a baseline for identifying an abnormal sound. As shown in e.g. Fig. 13, the abnormal sounds are already identified/detected in step 1320, before severity is determined using a baseline severity (steps 1330, 1340, etc.). Therefore, the limitations are new matter.
Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 are rejected because they depend on rejected claims.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0125444 (“Kahlman”) in view of US Patent Application Publication 2019/0388006 (“Harris”), US Patent Application Publication 2013/0060150 (“Song”), and US Patent Application Publication 2017/0347968 (“Maile”).
Regarding claim 1, Kahlman teaches [a] method for pulmonary condition monitoring (¶¶s 0001, 0086, etc. - respiratory diseases such as pneumonia, pulmonary edema, and COPD), the method comprising: receiving sensor data of a user from a plurality of sensors coupled to an electronic device, the sensor data including audio data (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4, as well as motion data at a motion input 21 from a motion sensor 5 - see ¶¶s 0060 and 0063); identifying respiratory phases of the user's breathing based on the sensor data (Abstract, ¶¶s 0035, 0047, etc., identifying phases based on inhalation and exhalation periods); … [identifying] an abnormal sound within the … audio data (Abstract - detecting abnormal lung sounds, which include crackles, wheezes, rhonchi, etc. as described in ¶ 0037); and determining a pulmonary condition of the user based on the identified abnormal sound and the identified respiratory phases (Abstract - detecting a respiratory disease based on the abnormal lung sound characteristics (i.e., the abnormal sound) and the determined phase of the abnormal lung sounds (i.e., the identified respiratory phases)), … .
Kahlman does not appear to explicitly teach generating a representation of the audio data across a time domain and a frequency domain, wherein the representation of the audio data comprises image data, and passing the representation of the audio data to at least one machine learning model to identify an abnormal sound within the representation of the audio data (although Kahlman does teach applying one or more dedicated algorithms to its audio data to identify crackles, the algorithms corresponding to various machine learning methods (¶ 0079) - also note that based on ¶¶s 0037 and 0038, these methods are not limited to identifying crackles but apply to other abnormal lung sounds such as wheezing, rhonchi, stridor, etc.). 
Harris teaches generating a representation of the audio data across a time domain and a frequency domain, the representation comprising image data (¶¶s 0015-0017 describe Figs. 7A, 7B, and 8, which are spectrograms generated from a subject’s breathing sounds. The spectrograms are generated by converting the breathing sounds into the frequency domain, and are considered a representation of the audio data across a time domain and a frequency domain - see ¶ 0043, describing the time-frequency representation). Harris teaches that abnormal sounds can be detected from this image data (e.g. Fig. 7B shows the identification of wheezes and Fig. 8 shows the identification of crackles) by a condition identifier component 304 (¶ 0045). The condition identifier component 304 uses one or more image analysis and/or data processing techniques to make the detections (¶¶ 0046, 0050).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the audio data of Kahlman into image data, since abnormal sounds can also be detected from the image data (Harris: ¶¶s 0044 and 0045), as the simple substitution of one know method of identifying abnormal sounds (that of Kahlman) for another (that of Harris) with predictable results (Harris: ¶ 0007, being able to use the identifications for a clinical diagnosis), and for the purpose of reliably detecting and distinguishing between lung conditions and performing associated diagnoses (Harris: ¶¶s 0003 and 0004). The determination of pulmonary conditions in Kahlman would still have been based on abnormal lung sounds and respiratory phases, since e.g. the timing of crackles (Kahlman: ¶ 0047) is evident in the image data of Harris (Harris: Fig. 8). It would have been obvious to apply the machine learning already contemplated by Kahlman to make the determinations described in Harris (which does not limit the type of data processing that may be used), as the simple substitution of one known data processing technique (Harris: ¶¶s 0046 and 0050 describe exemplary methods of detecting lines and durations of the lines, as well as analyzing based on energy thresholds) for another (Kahlman: ¶ 0079, machine learning) with predictable results (Kahlman: ¶ 0079, analyzing the data set to identify abnormal sounds).
Kahlman-Harris does not appear to explicitly teach dynamically segmenting the representation of the audio data based on the identified respiratory phases of the user’s breathing.
Song teaches that “a primary frequency component will tend to be different between crackles and wheezing thus a frequency threshold and/or a duration threshold may be applied in respiration sound signatures which may further include detecting the particular sound characteristics during a predefined time window of the respiration cycle, e.g. inspiration vs. expiration phase” (¶ 0095 - the use of the predefined time window, which is based on phase, is the dynamic segmentation. This paragraph also suggests that phase helps to identify/distinguish wheezes and crackles).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dynamically segment the representation of the audio data of Kahlman-Harris (e.g. Fig. 7B of Harris), as in Song, for the purpose of being better able to distinguish features based on frequency data, time data, and phase (Song ¶ 0095).
Kahlman-Harris-Song does not appear to explicitly teach wherein the abnormal sound is compared relative to a baseline condition severity established for the user. 
Maile teaches comparison with a baseline respiratory sound signal being used to identify a respiratory sound anomaly (Fig. 7 and ¶¶s 0068 and 0091). Maile also teaches classifying a respiratory disease by categorizing a respiratory anomaly indicator into different levels of severity based on different thresholds (¶ 0075).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify or compare the abnormal sounds in the combination with respect to a baseline severity condition, as in Maile, for the purpose of tailoring the identification to the particular patient, thereby making detection more accurate (Maile: ¶¶s 0033 and 0068, timely and accurate detection using known or stable patient conditions), and for the purpose of providing more detailed results (Maile: ¶ 0075, determining severity).
Regarding claim 8, Kahlman teaches [a]n electronic device (Fig. 1, device 2) comprising: a plurality of sensors comprising an audio sensor and an inertial sensor (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4, as well as motion data at a motion input 21 from a motion sensor 5 - see ¶¶s 0060 and 0063); … at least one processor (Fig. 1, processor 22) …, the at least one processor configured to: receive sensor data of a user, the sensor data including audio data from the audio sensor (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4, as well as motion data at a motion input 21 from a motion sensor 5, which data is then passed to processor 22 - see ¶¶s 0060, 0063, and 0064); identify respiratory phases of the user's breathing based on the sensor data (Abstract, ¶¶s 0035, 0047, etc., identifying phases based on inhalation and exhalation periods); … identify an abnormal sound within the … audio data (Abstract - detecting abnormal lung sounds, which include crackles, wheezes, rhonchi, etc. as described in ¶ 0037); and determine a pulmonary condition of the user based on the identified abnormal sound and the identified respiratory phases (Abstract - detecting a respiratory disease based on the abnormal lung sound characteristics (i.e., the abnormal sound) and the determined phase of the abnormal lung sounds (i.e., the identified respiratory phases). Also see ¶¶s 0001, 0086, etc., describing respiratory diseases such as pneumonia, pulmonary edema, and COPD), … .
Kahlman does not appear to explicitly teach generating a representation of the audio data across a time domain and a frequency domain, wherein the representation of the audio data comprises image data, and passing the representation of the audio data to at least one machine learning model to identify an abnormal sound within the representation of the audio data (although Kahlman does teach applying one or more dedicated algorithms to its audio data to identify crackles, the algorithms corresponding to various machine learning methods (¶ 0079) - also note that based on ¶¶s 0037 and 0038, these methods are not limited to identifying crackles but apply to other abnormal lung sounds such as wheezing, rhonchi, stridor, etc.). Kahlman also does not appear to explicitly teach the device comprising at least one memory, and the at least one processor coupled to the at least one memory.
Harris teaches generating a representation of the audio data across a time domain and a frequency domain, the representation comprising image data (¶¶s 0015-0017 describe Figs. 7A, 7B, and 8, which are spectrograms generated from a subject’s breathing sounds. The spectrograms are generated by converting the breathing sounds into the frequency domain, and are considered a representation of the audio data across a time domain and a frequency domain - see ¶ 0043, describing the time-frequency representation). Harris teaches that abnormal sounds can be detected from this image data (e.g. Fig. 7B shows the identification of wheezes and Fig. 8 shows the identification of crackles) by a condition identifier component 304 (¶ 0045). The condition identifier component 304 uses one or more image analysis and/or data processing techniques to make the detections (¶¶ 0046, 0050). Harris also teaches a memory connected to a processor (Abstract, Fig. 1A, processor 102 and memory 110).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the audio data of Kahlman into image data, since abnormal sounds can also be detected from the image data (Harris: ¶¶s 0044 and 0045), as the simple substitution of one know method of identifying abnormal sounds (that of Kahlman) for another (that of Harris) with predictable results (Harris: ¶ 0007, being able to use the identifications for a clinical diagnosis), and for the purpose of reliably detecting and distinguishing between lung conditions and performing associated diagnoses (Harris: ¶¶s 0003 and 0004). The determination of pulmonary conditions in Kahlman would still have been based on abnormal lung sounds and respiratory phases, since e.g. the timing of crackles (Kahlman: ¶ 0047) is evident in the image data of Harris (Harris: Fig. 8). It would have been obvious to apply the machine learning already contemplated by Kahlman to make the determinations described in Harris (which does not limit the type of data processing that may be used), as the simple substitution of one known data processing technique (Harris: ¶¶s 0046 and 0050 describe exemplary methods of detecting lines and durations of the lines, as well as analyzing based on energy thresholds) for another (Kahlman: ¶ 0079, machine learning) with predictable results (Kahlman: ¶ 0079, analyzing the data set to identify abnormal sounds). It would have been obvious to couple a memory to the processor of Kahlman, as in Harris, for the purpose of storing the determinations of pulmonary conditions (Harris: Abstract) for transmission and/or later retrieval (e.g. by a doctor at their personal computing device - Kahlman: ¶ 0065).
Kahlman-Harris does not appear to explicitly teach dynamically segmenting the representation of the audio data based on the identified respiratory phases of the user’s breathing.
Song teaches that “a primary frequency component will tend to be different between crackles and wheezing thus a frequency threshold and/or a duration threshold may be applied in respiration sound signatures which may further include detecting the particular sound characteristics during a predefined time window of the respiration cycle, e.g. inspiration vs. expiration phase” (¶ 0095 - the use of the predefined time window, which is based on phase, is the dynamic segmentation. This paragraph also suggests that phase helps to identify/distinguish wheezes and crackles).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dynamically segment the representation of the audio data of Kahlman-Harris (e.g. Fig. 7B of Harris), as in Song, for the purpose of being better able to distinguish features based on frequency data, time data, and phase (Song ¶ 0095).
Kahlman-Harris-Song does not appear to explicitly teach wherein the abnormal sound is identified relative to a baseline condition severity established for the user. 
Maile teaches comparison with a baseline respiratory sound signal being used to identify a respiratory sound anomaly (Fig. 7 and ¶¶s 0068 and 0091). Maile also teaches classifying a respiratory disease by categorizing a respiratory anomaly indicator into different levels of severity based on different thresholds (¶ 0075).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify or compare the abnormal sounds in the combination with respect to a baseline severity condition, as in Maile, for the purpose of tailoring the identification to the particular patient, thereby making detection more accurate (Maile: ¶¶s 0033 and 0068, timely and accurate detection using known or stable patient conditions), and for the purpose of providing more detailed results (Maile: ¶ 0075, determining severity).
Regarding claim 15, Kahlman teaches [a] non-transitory computer readable medium containing instructions (¶¶s 0033, 0093) that when executed by a processor (Fig. 1, processor 22) cause an apparatus to: receive sensor data of a user from a plurality of sensors of the apparatus, the sensor data including audio data (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4, as well as motion data at a motion input 21 from a motion sensor 5 - see ¶¶s 0060 and 0063); identify respiratory phases of the user's breathing based on the sensor data (Abstract, ¶¶s 0035, 0047, etc., identifying phases based on inhalation and exhalation periods); … identify an abnormal sound within the … audio data (Abstract - detecting abnormal lung sounds, which include crackles, wheezes, rhonchi, etc. as described in ¶ 0037); and determine a pulmonary condition of the user based on the identified abnormal sound and the identified respiratory phases (Abstract - detecting a respiratory disease based on the abnormal lung sound characteristics (i.e., the abnormal sound) and the determined phase of the abnormal lung sounds (i.e., the identified respiratory phases)), … .
Kahlman does not appear to explicitly teach generating a representation of the audio data across a time domain and a frequency domain, wherein the representation of the audio data comprises image data, and passing the representation of the audio data to at least one machine learning model to identify an abnormal sound within the representation of the audio data (although Kahlman does teach applying one or more dedicated algorithms to its audio data to identify crackles, the algorithms corresponding to various machine learning methods (¶ 0079) - also note that based on ¶¶s 0037 and 0038, these methods are not limited to identifying crackles but apply to other abnormal lung sounds such as wheezing, rhonchi, stridor, etc.).  
Harris teaches generating a representation of the audio data across a time domain and a frequency domain, the representation comprising image data (¶¶s 0015-0017 describe Figs. 7A, 7B, and 8, which are spectrograms generated from a subject’s breathing sounds. The spectrograms are generated by converting the breathing sounds into the frequency domain, and are considered a representation of the audio data across a time domain and a frequency domain - see ¶ 0043, describing the time-frequency representation). Harris teaches that abnormal sounds can be detected from this image data (e.g. Fig. 7B shows the identification of wheezes and Fig. 8 shows the identification of crackles) by a condition identifier component 304 (¶ 0045). The condition identifier component 304 uses one or more image analysis and/or data processing techniques to make the detections (¶¶ 0046, 0050).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the audio data of Kahlman into image data, since abnormal sounds can also be detected from the image data (Harris: ¶¶s 0044 and 0045), as the simple substitution of one know method of identifying abnormal sounds (that of Kahlman) for another (that of Harris) with predictable results (Harris: ¶ 0007, being able to use the identifications for a clinical diagnosis), and for the purpose of reliably detecting and distinguishing between lung conditions and performing associated diagnoses (Harris: ¶¶s 0003 and 0004). The determination of pulmonary conditions in Kahlman would still have been based on abnormal lung sounds and respiratory phases, since e.g. the timing of crackles (Kahlman: ¶ 0047) is evident in the image data of Harris (Harris: Fig. 8). It would have been obvious to apply the machine learning already contemplated by Kahlman to make the determinations described in Harris (which does not limit the type of data processing that may be used), as the simple substitution of one known data processing technique (Harris: ¶¶s 0046 and 0050 describe exemplary methods of detecting lines and durations of the lines, as well as analyzing based on energy thresholds) for another (Kahlman: ¶ 0079, machine learning) with predictable results (Kahlman: ¶ 0079, analyzing the data set to identify abnormal sounds).
Kahlman-Harris does not appear to explicitly teach dynamically segment the representation of the audio data based on the identified respiratory phases of the user’s breathing.
Song teaches that “a primary frequency component will tend to be different between crackles and wheezing thus a frequency threshold and/or a duration threshold may be applied in respiration sound signatures which may further include detecting the particular sound characteristics during a predefined time window of the respiration cycle, e.g. inspiration vs. expiration phase” (¶ 0095 - the use of the predefined time window, which is based on phase, is the dynamic segmentation. This paragraph also suggests that phase helps to identify/distinguish wheezes and crackles).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dynamically segment the representation of the audio data of Kahlman-Harris (e.g. Fig. 7B of Harris), as in Song, for the purpose of being better able to distinguish features based on frequency data, time data, and phase (Song ¶ 0095).
Kahlman-Harris-Song does not appear to explicitly teach wherein the abnormal sound is identified relative to a baseline condition severity established for the user. 
Maile teaches comparison with a baseline respiratory sound signal being used to identify a respiratory sound anomaly (Fig. 7 and ¶¶s 0068 and 0091). Maile also teaches classifying a respiratory disease by categorizing a respiratory anomaly indicator into different levels of severity based on different thresholds (¶ 0075).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify or compare abnormal sounds in the combination with respect to a baseline severity condition, as in Maile, for the purpose of tailoring the identification to the particular patient, thereby making detection more accurate (Maile: ¶¶s 0033 and 0068, timely and accurate detection using known or stable patient conditions), and for the purpose of providing more detailed results (Maile: ¶ 0075, determining severity).
Regarding claims 2, 9, and 16, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. With respect to claim 2, Kahlman-Harris-Song-Maile further teaches wherein the sensor data also includes inertial sensor data corresponding to a breathing waveform (Kahlman: Abstract, obtaining a motion signal representing motions generated by the subject’s body - also see ¶ 0035, describing the motion as corresponding to e.g. the inhalation-exhalation cycle and breathing depth. As indicated above, Fig. 1 shows device 2 receiving the motion signals at a motion input 21 from a motion sensor 5, which is an accelerometer as described in ¶¶s 0048, 0053, 0060, etc.), wherein the respiratory phases of the user's breathing are identified based on the inertial sensor data corresponding to the breathing waveform (Kahlman: ¶¶s 0036 and 0064, inhalation and/or exhalation phases are detected using the motion signals); and further comprising synchronizing the inertial sensor data with the audio data (Kahlman: ¶ 0035, the motion signals are synchronized with the sound data).
Claims 9 and 16 are rejected in like manner.
Regarding claims 3, 10, and 17, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. With respect to claim 3, Kahlman-Harris-Song-Maile further teaches determining a respiration phase of the user's breathing in which the abnormal sound occurs, wherein the respiration phase includes at least one of: an inspiration phase or an expiration phase (Kahlman: Abstract, determining the phase (inhalation or exhalation) of the abnormal lung sounds); and determining the pulmonary condition of the user further based on the determined respiration phase (Kahlman: Abstract, detecting a respiratory disease based on the abnormal lung sounds and the phase - also see ¶ 0047, describing e.g. a crackle during inhalation as indicating severe pneumonia).
Claims 10 and 17 are rejected in like manner.
Regarding claims 6, 13, and 20, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 2, 9, and 16, as outlined above. With respect to claim 6, Kahlman-Harris-Song-Maile further teaches extracting the breathing waveform from the inertial sensor data (Kahlman: ¶ 0035, describing the motion as corresponding to e.g. the inhalation-exhalation cycle and breathing depth, and ¶¶s 0039 and 0044, explaining that e.g. a breathing rate is obtained from the motion data); identifying an abnormal breathing waveform in the breathing waveform (Kahlman: ¶ 0067, determining an abnormal breathing rate); and determining the pulmonary condition of the user further based on the abnormal breathing waveform (Kahlman: ¶ 0067, diagnosing respiratory disease based on the abnormal breathing rate).
Claims 13 and 20 are rejected in like manner.
Regarding claims 7 and 14, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 1 and 8, as outlined above. With respect to claim 7, Kahlman-Harris-Song-Maile further teaches identifying a severity of the pulmonary condition (Kahlman: ¶ 0047, pneumonia severity based on timing of the abnormal lung sounds), and transmitting alert data to the electronic device or another electronic device (Maile: ¶ 0061, the controller circuit 240 provides data to the output unit of user interface 250 for generating an alert based on a respiratory anomaly indicator. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit alert data in the combination as in Maile, for the purpose alerting about a new respiratory disease or worsening of an existing disease (Maile: ¶ 0061)).
Claim 14 is rejected in like manner (the user interface 250 of Maile being another electronic device).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlman-Harris-Song-Maile in view of US Patent Application Publication 2011/0034818 (“Gat”).
Regarding claims 4, 11, and 18, Kahlman-Harris-Song-Maile teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. With respect to claim 4, Kahlman-Harris-Song-Maile further teaches wherein determining the pulmonary condition of the user comprises: ... determining a duration of the abnormal sound (Kahlman: ¶¶s 0046 and 0089, duration of snoring and coughing, length of abnormal lung sound group; Harris: ¶ 0047, the length of the wheeze may be used to generate the diagnosis of the subject); and determining an intensity of the abnormal sound (Kahlman: ¶ 0043, amplitude of the abnormal lung sound; Harris: ¶ 0050, determining the intensity (i.e., a large amount of energy) of a crackle, and ¶ 0053, using such characteristic for diagnosis), but does not appear to explicitly teach determining, based on the representation of the audio data, an inspiration phase to expiration phase ratio of the user's breathing.
Gat teaches that a ratio of a duration of inspiratory phase to expiratory phase is an event parameter (¶ 0018). Gat uses this event parameter to make a diagnosis (¶ 0019) of e.g. asthma or COPD (¶ 0011).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratio of Gat into the diagnosis/determination of the combination, for the purpose of being able to make a more comprehensive diagnosis/determination (Gat: ¶¶s 0018, 0019), since the ratio is identified as relevant for determining the pulmonary conditions of asthma and COPD (Gat: ¶ 0011 - also see Kahlman: ¶¶s 0085 and 0086).

Response to Arguments
Applicant’s arguments filed 11/17/2021 have been fully considered. The amendments with respect to the claim objections are mostly persuasive. However, the objection with respect to claim 17 was unaddressed. All other objections are withdrawn. New claim objections are added as necessitated by amendment. The amendments with respect to the rejections under 35 USC 112(a) are partially persuasive. Claims 8 and 15 have not been amended like claim 1 to change the term “identified” to --compared--. However, even this change, as identified above, is unsupported. A value derived from the abnormal sound is compared, not the abnormal sound itself. Therefore, the rejections are withdrawn or maintained as consistent with the above. 
The amendments and arguments with respect to the rejections under 35 USC 103 are persuasive. However, a new grounds of rejection is made in further view of Song. Therefore, all claims remain rejected in light of the prior art. 
The 09/01/2021 Remarks appear to include content from an older response. As such, Applicant is encouraged to review the Response to Arguments section of the 09/17/2021 Final Rejection, which addressed these issues.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791